DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2022 has been entered.

Response to Arguments
3.	Applicant’s arguments filed on 1/11/2022, with respect to have been fully considered and are persuasive.  The rejections of claims 1, 3-15 and 17-20 are hereby withdrawn. 
Allowable Subject Matter
4.	Claims 1, 3-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of record fail to teach, disclose or suggest a mechanical clip lock for removably coupling a device to a printed circuit board (PCB), having the structures as recited in claim 1, which further comprises a plurality of fastening wedges disposed on exterior portions of the clip lock socket, each of the plurality of fastening wedges comprised of an elastomeric material configured to compress while being inserted through a mounting hole of the PCB, the plurality of fastening wedges configured to removably couple the mechanical clip lock to the PCB; and a plurality of clipping pegs extending vertically from the surface of the rigid substrate, each of the plurality of clipping pegs disposed on an exterior portion of the clip lock pin, the plurality of clipping pegs configured to apply a compression force on the device when the clip lock socket and clip lock pin are releasably engaged, the compression force removably coupling the device to the PCB.

Regarding claim 8, the prior arts of record fail to teach, disclose or suggest a method for removably coupling a device to a printed circuit board (PCB) using a mechanical clip lock, as recited in claim 8, which further comprises a plurality of clipping pegs extending vertically from the surface of the rigid substrate, each of the plurality of clipping pegs disposed on an exterior portion of the clip lock pin, 

Regarding claim 15, the prior arts of record fail to teach, disclose or suggest an information handling system, having the structures as recited in claim 15, which further comprises a plurality of fastening wedges disposed on exterior portions of the clip lock socket, each of the plurality of fastening wedges comprised of an elastomeric material configured to compress while being inserted through a mounting hole of the PCB, the plurality of fastening wedges configured to removably couple the mechanical clip lock to the PCB; and a plurality of clipping pegs extending vertically from the surface of the rigid substrate, each of the plurality of clipping pegs disposed on an exterior portion of the clip lock pin, the plurality of clipping pegs configured to apply a compression force on the device when the clip lock socket and clip lock pin are releasably engaged, the compression force removably coupling the device to the PCB.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

				Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/Primary Examiner, Art Unit 2841